Case: 10-10282     Document: 00511114301          Page: 1    Date Filed: 05/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 18, 2010
                                     No. 10-10282
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TERRY JAMES,

                                                   Plaintiff - Appellant
v.

RICHARD LEMAY; WANDA PARISH; THERESA TRISTEIN,

                                                   Defendants - Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-76


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the reasons given by the
magistrate judge and district judge.
        Federal courts are limited in their jurisdiction. Defamation or injury to
reputation is not a protected liberty interest to justify federal jurisdiction. Paul
v. Davis, 96 S.Ct. 1155 (1976).           And Mr. James has not complained of a
conspiracy to harm him because of his race.
        AFFIRMED.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.